DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (20080283914).
Regarding Claim 1, in Fig. 1 and paragraphs 0034-0051 Fujii discloses a semiconductor device comprising: a first conductive type (n) semiconductor layer 330/332 having an element main surface 332; a second conductive type (p) body region 314 formed on the element main surface of the semiconductor layer; a first conductive (n) type source region 316 formed in the body region and separated inward from an outer edge of the body region; at least one first conductive type (n) drain region 320 formed on the element main surface of the semiconductor layer and separated from the body region in a first direction; and a gate electrode 322  facing a channel region 310 between the source region and the outer edge of the body region, the gate electrode 322 including a first edge portion (right or left edge) adjacent to the source region 316, and at least one first opening (empty area between the gate electrodes 322 that is constituted by 316/317) formed in a portion separated from the first edge portion toward the at least one drain region or at least one concave portion in which the first edge portion is selectively formed to be recessed toward the at least one drain region, wherein the body region selectively has a portion 316/317 exposed to the at least one first opening or the at least one concave portion of the gate electrode, and wherein the semiconductor device further includes a second conductive type (p) body contact region 317 formed in the portion of the body region exposed to the at least one first opening or the at least one concave portion and having an impurity concentration (p+) higher than an impurity concentration of the body region.  
Regarding Claim 2, the body region 314 includes a first portion having a first width (bottom portion), and a second portion (region constituted by elements 316/317) having a second width larger than the first width, the second portion selectively protruding from the first portion in the first direction and being exposed to the at least one first opening (empty space between the gate electrodes 317) or the at least one concave portion of the gate electrode, and wherein the body contact region 317 is formed in the second portion of the body region.  
Regarding Claim 3, the body contact region 317 extends toward the first edge portion of the gate electrode 322, and wherein the source region 316 is divided by the body contact region in a second direction intersecting the first direction.  
Regarding Claim 4, the first edge portion (left or right edge portion) of the gate electrode 322 includes an edge portion of a second opening that exposes the source region 316 and the body contact region 317 in common.  
Regarding Claim 5, the first edge portion of the gate electrode 322 includes an edge portion of a second opening that exposes the source region. wherein the at least one drain region includes a first drain region and a second drain region facing each other with the source region 316 interposed between the first drain region 320 on the left and the second drain region 320 on the right in the first direction, and wherein the at least one first opening of the gate electrode includes two first openings that are formed on a side of the first drain region and a side of the second drain region 320, respectively. with respect to the source region 316.  
Regarding Claim 6, the body contact region 317 is formed in a line shape from the at least one first opening on the side of the first drain region to the at least one first opening on the side of the second drain region, and wherein the source region 316 is divided by the body contact region 317 in a second direction intersecting the first direction.  
Regarding Claim 7, the body contact region 317 has a portion, which is selectively shallow in depth from the element main surface, between the at least one first opening and the second opening (one can take depth portion of the body contact region in depth direction arbitrarily).  
Regarding Claim 8, wherein a width of the at least one first opening is 0.4 m to 1.0 m.  (see paragraphs 0037 and 0043)
Regarding Claim 9, the at least one first opening is separated from the second opening by 0.4 m to 1.0 m.  (see paragraphs 0037 and 0043)
Regarding Claim 10, the at least one drain region 320 includes a first drain region (on the left) and a second drain region (on the right) facing each other with the source region 316 interposed between the first drain region and the second drain region in the first direction, and wherein the at least one concave portion (space between the gate electrodes 322) of the gate electrode 322 includes two concave portions (there are at least 3 such openings in Fig,. 1) that are formed toward a side of the first drain region and a side of the second drain region, respectively.  
Regarding Claim 11, the body contact region 317 is formed in a line shape from the at least one concave portion on the side of the first drain region 320 on the left toward the at least one concave portion on the side of the second drain region 320 on the rigth, and wherein the source region 316 is divided by the body contact region 317 in a second direction intersecting the first direction.  
Regarding Claim 12, a depression amount of the at least one concave portion is 0.4 m to 1.0 m (see paragraphs 0036 and 0043)
Regarding Claim 13, an insulating layer 312/324 formed on the semiconductor layer; a source contact that penetrates the insulating layer and is connected to the source region; at least one body contact that penetrates the insulating layer and is connected to the body contact region via the at least one first opening or the at least one concave portion; and 28a source wiring formed on the insulating layer and connected in common to the source contact and the at least one body contact (see Fig. 9 in conjunction with Fig. 1).  
Regarding Claim 14, the impurity concentration of the body region is 1x10" cm-3 to 1x10 cm-3, and the impurity concentration of the body contact region is 1x1019 cm-3 to 1x1020 cm3 (see paragraph 0045)
Regarding Claim 15, in Fig.1 in conjunction with Fig. 9, the semiconductor layer includes a first element region 332 including the body region 314, the source region 316, and the at least one drain region 320, and a second element region (for example element 24 in Fig. 9) formed independently of the first element region, and wherein the semiconductor device further includes an integrated circuit device in which the first element region and the second element region are integrated in the common semiconductor layer (see Fig. 9)
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        6/6/2022